TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-03-00582-CV


Britton Cherish Walters, Appellant

v.


Columbia/St. David's Healthcare System, L.P.; Hospital Internists of Austin, P.A.;
Steven Todd Cole, D.O.; and Louis J. Lux, M.D., Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT

NO. GN303043, HONORABLE PATRICK O. KEEL, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


PER CURIAM


	Appellant Britton Cherish Walters has notified this Court that she has filed for
bankruptcy (docket number 3-23862, United States Bankruptcy Court, Western District of
Oklahoma, chapter 7).  Therefore, in accordance with the automatic stay, 11 U.S.C. § 362, and Texas
Rule of Appellate Procedure 8, this appeal is suspended until an event occurs that would allow the
appeal to be reinstated.  See Tex. R. App. P. 8.2, 8.3.  Either party may move for reinstatement when
and if appropriate.

Before Justices Kidd, B. A. Smith and Pemberton

Appeal Abated

Filed:   February 13, 2004